DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/25/2022.  Claims remain pending in the application. Claims 1, 15, and 21 are independent.

Claim Objections
Claims 2 and 21 are objected to because of the following informalities:  
in Claim 2, line 7, "exchanging data between the primary device and the secondary device" appears to be "exchanging the data between the primary device and the secondary device";
in Claim 21, lines 22-23, "the portions of the signature received by the system" appears to be "the portions of the signature received by the computing system".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, II et al. (US 2016/0335479 A1, published on 11/17/2016), hereafter Bartlett II and McLaughlin et al. (US 2015/033928.0 A1, published on 11/26/2015), hereinafter McLaughlin in view of Avni et al. (US 2014/0283005 A1, published on 09/18/2014), hereinafter Avni.

Independent Claims 1, 15, and 21
Bartlett II discloses a method comprising: sending, by a primary device (Bartlett II, ¶  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures), a message to a secondary device requesting the signature (Bartlett II, ABSTRACT; ¶ [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, ¶ [0056]: destination devices (i.e., primary device) receiving electronic signatures from collecting devices (i.e., secondary device);  ¶ [0060]: the user's primary interface is a web session on the receiving device; the collecting device is merely a means through which additional user input and/or user collected data (e.g., electronic signatures) may be acquired for transmission to the receiving device; ¶ [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, FIGS. 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; ¶¶ [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device), the secondary device comprising a touch receiving surface configured to receive touch input (Bartlett II, ¶ [0056]: “collecting devices may include … electronic device with a touch screen capability …”; ¶ [0061]: “the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box.”; i.e., devices collecting electronic signatures via touch input);
receiving, by the primary device, an identifier generated by a sync server (Bartlett II, 709 in FIG. 7; FIGS. 12A-D; ¶¶ [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, ¶¶ [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving device) (Bartlett II, ¶ [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data between the primary device and the secondary device (Bartlett II, ¶¶ [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in FIG. 10; 1108/1112/1116 in FIG. 11; ¶¶ [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
as the signature is being drawn by a user on the touch receiving surface of the secondary device, repeatedly, at each of a plurality of points in time that are each separated from an adjacent point of the plurality of points in time  (Bartlett II, FIG. 1B; ¶¶ [0061], [0076]-[0077], and [0080]: the content generated by the user with the collecting device's touch screen when the user's finger glides across the touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, in real time to display the signature image on both the collecting device and receiving device for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; the display of signature on both collecting devices and receiving devices could take place as soon as it is signed pending the real time transfer of information across the system; i.e., as the user's finger glides across the touch screen of the collecting device, within each fraction of seconds to minutes depending on the speed of the connection, the signature image collected is updated in the receiving device):
receiving, via the private connection, by the primary device from the secondary device, updated data points corresponding to at least portions of the signature received via the touch input by the touch receiving surface by the secondary device at  each of the plurality of points in time (Bartlett II, FIGS. 1B, 2B, 3B, 4B, 5C, 8B, and 9C; ¶¶ [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in FIG. 10; 1120/1124 in FIG. 11; ¶¶ [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm);
updating, at the primary device, a real time display of the signature as being drawn by the user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device  (Bartlett II, FIG. 1B; ¶¶ [0061], [0076]-[0077], and [0080]: the content generated by the user with the collecting device's touch screen when the user's finger glides across the touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, in real time to display the signature image on both the collecting device and receiving device for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; the display of signature on both collecting devices and receiving devices could take place as soon as it is signed pending the real time transfer of information across the system; i.e., according to the dictionary definition (i.e., facts not assumption/guessing) of "real-time/real-time processing" in https://en.wikipedia.org/wiki/Real-time ("Real-time or real time describes various operations in computing or other processes that must guarantee response times within a relatively short time.  A real-time process is generally one that happens in defined time steps of maximum duration and fast enough to affect the environment in which it occurs, such as inputs to a computing system"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence"; "Real-time processing is a type of computer programming or data processing in which the information received is processed by the computer almost immediately"), https://www.collinsdictionary.com/us/dictionary/english/real-time-processing ( "data-processing by a computer which receives constantly changing data, such as information relating to air-traffic control, travel booking systems, etc., and processes it sufficiently rapidly to be able to control the source of the data"), or https://www.techopedia.com/definition/31742/real-time-data-processing ( "Real-time data processing is the execution of data in a short time period, providing near-instantaneous output. The processing is done as the data is inputted, so it needs a continuous stream of input data in order to provide a continuous output"), the collecting device sending the signature data points (signature image) at a rate (responding within fractions of seconds as user's finger gliding across the touch screen) that supports a real time display of signature (as signature image generated/received) on both collecting and receiving devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device); therefore, transmitting partial signature data/image (not after signature is completed and confirmed) are inherit in any real-time visual feedback display system); 
subsequent to receiving a full signature from the secondary device, generating a signature file at the primary device based on each of the updated data points collectively received over the plurality of points in time (Bartlett II, ¶ [0062]: a means for electronically interfacing a touch enabled device that can be signed and generate an electronic signature file and a device or system that will use that electronic signature file; i.e., after receiving full signature confirmed from touch enabled device, an electronic signature file is generated based on real-time updated signature image from touch enabled device); and 
storing, by the primary device, the signature file (Bartlett II, 1024 in FIG. 10; ¶ [0086]: sent to a device and/or a system for storage or use; sent to the system or a storage area within another device or one of the two devices used to complete the form).  
Bartlett II further discloses a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations or a computing system comprising: memory; and a processor in communication with the memory and configured with executable instructions to perform operations described above (Bartlett II, 103 in FIGS. 1A-B/202 in FIGS. 2A-B/303 in FIGS. 3A-B/403 in FIGS. 4A-B/502 in FIGS. 5A-C/702 in FIG. 7/801 in FIGS. 8A-B/903 in FIGS. 9A-C: both memory/storage(s) for storing instructions/programs and processor(s) for executing instructions/programs are inherited in the receiving device(s) for performing operations described above).
Bartlett II fails to explicitly disclose as the signature is being drawn by a user on the touch receiving surface of the secondary device, repeatedly, at each of a plurality of points in time that are each separated from an adjacent point of the plurality of points in time by a time interval that is less than or equal to 40ms/50ms: receiving, via the private connection, by the primary device from the secondary device, updated data points corresponding to at least portions of the signature received via the touch input by the touch receiving surface by the secondary device since an immediately preceding point in time of the plurality of points in time; updating, at the primary device, a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally in accordance with the time interval as the user interacts with the touch receiving surface of the secondary device.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; FIG. 1), wherein as the signature is being drawn by a user on the touch receiving surface of the secondary device, repeatedly, at each of a plurality of points in time that are each separated from an adjacent point of the plurality of points in time : receiving, via the private connection, by the primary device from the secondary device, updated data points corresponding to at least portions of the signature received via the touch input by the touch receiving surface by the secondary device since an immediately preceding point in time of the plurality of points in time; updating, at the primary device, a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally  as the user interacts with the touch receiving surface of the secondary device (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; FIG. 1; ¶¶ [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint (i.e., time period from the occurrence of an drag event until system's response to that even) in the order of milliseconds and sometimes microseconds (<= 40/50 ms), as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents; i.e., in order to synchronize edits 108 between the display of computer 101 and the display of mobile device 102 in real time, the portions of the signature received by the computer 101 must be displayed/updated on a screen of the computer 101 incrementally in accordance with a predetermined response time period as the signer's finger is gliding across the touch screen of the mobile device 102).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McLaughlin to Bartlett II.  Motivation for doing so would provide a better user experience and more closely mimics the real world act of signing electronic documents in the presence of one or more witnesses (McLaughlin, ABSTRACT; ¶ [0027]).
Bartlett II in view of McLaughlin fails to explicitly disclose as the signature is being sampled by a time interval that is less than or equal to 40ms/50ms, updating the signature incrementally in accordance with the time interval.
Avni teaches systems and methods relating to a behaviometric signature (Avni, ¶ [0002]), wherein as the signature is being sampled by a time interval that is less than or equal to 40ms/50ms, updating the signature incrementally in accordance with the time interval (Avni, FIGS. 1 and 5; ¶¶ [0096] and [0099]-[0100]: each one of the sampled data points 52 is associated with a time coordinate; the entered signature may be sampled with a pre-determined sampling rate, at step 15 of FIG. 2, during verification, and at step 37 of FIG.4, during signature enrolment; the sampling rate may vary for different applications and will in part be dependent on the hardware capabilities of the signature entry device 3; e.g., the signature may be sampled with a frequency in the range of 50 Hz (20ms) to 200 Hz (5ms); ¶¶ [0054]-[0055] and [0061]: the analyses may be carried out in real-time, whilst the signature is being entered; i.e., signature is being updated and verified in real-time by sampled rate).
Bartlett II in view of McLaughlin, and Avni are analogous art because they are from the same field of endeavor, systems and methods relating to a behaviometric signature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Avni to Bartlett II in view of McLaughlin.  Motivation for doing so would provide better control of signature accuracy (.

Claim 5
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 1 and further disclose validating the received at least portions of the signature by comparing the received at least portions of the signature to a previously signed signature (Bartlett II, ¶ [0099]: a user signature generated on the collecting device is compared to the signature image captured by taking a photo of the driver's license/credit card on records for validating/verifying purpose).  

Claim 6
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 1 and further disclose receiving, via the private connection, by the primary device from the secondary device, a confirmation of a signature message (Bartlett II, FIGS. 1B, 2B, 3B, 4B, 5C, and 9C; ¶¶ [0077]-[0081] and [0085]: the collecting device displays a confirmation feature to confirm that the signature is to be transmitted to the system and then display on the form showing on the receiving device; e.g., the collecting device generates an image of a signature pad with “Yes” and “No” buttons to accept or decline the user-generated signature image).

Claim 17
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 21 and further discloses wherein the updated data points are transmitted at less than 40ms via one or more web sockets of the sync server (McLaughlin, FIG. 1; ¶¶ [0024], [0027]-[0028], and [0036]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response times are in the order of microseconds (< 40 ms), signature data changes/updates/edits are transmitted to the computer 101 at 40 ms or less).

Claim 18
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 21 and further discloses wherein the updated data points are transmitted at 40ms via one or more web sockets of the sync server (McLaughlin, FIG. 1; ¶¶ [0024], [0027]-[0028], and [0036]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response times are in the order of milliseconds (including 40 ms), signature data changes/updates/edits are transmitted to the computer 101 at 40 ms).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin and Avni as applied to Claim 1 above, and further in view of BHANDARKAR et al. (US 2017 / 0272249 A1, filed on 03/18/2016), hereinafter BHANDARKAR.

Claim 2
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 1 and further discloses wherein sending the message to the secondary device comprises sending the message via a text message (Bartlett II, ¶ [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature),
in response to determining that the user has registered browser configured for receiving  (Bartlett II, FIGS. 4A-B; ¶¶ [0060], [0063], [0071]-[0072], and [0080]: the user’s primary interface is a web session on the receiving device 403; the user signs in to access a web session on the receiving device 403; a user opens a web page on the receiving device 403 using a web browser; using a web address URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of functionality that the web session requests of the mobile device; in response to confirmation message sent to the collecting device for establishing secure link via a web address/URL link, the web session comprising a region 407 for entering a signature on collecting device’s touch screen) (Bartlett II, FIGS. 12A-12D; ¶¶ [0088]-[0091]: a desktop or other computing device requests a website or other online content from a server; the server then creates a unique session key for the desktop and generates a random access code for the session key and stores in memory the requested page for the session; the server sends the page back to desktop along with session key and access code; the desktop opens a socket connection onto the server; the desktop webpage may have a unique identifier that encodes the session key and access code which is randomly generated; the server detects that the desktop is connected, and then publishes a list of connected mobile devices to the channel to which the desktop is subscribed/registered; the mobile device then requests the page using the session key and access code; the server generates the relevant mobile page for the desktop session and sends it back to mobile device; the mobile opens a socket to the server; the mobile subscribes to the channel whose name is the concatenation of the session key with the access code; the server detects mobile connected; a user makes changes to the desktop webpage (such as entering any input to the current page); the desktop webpage then broadcasts changes to the entire channel to which the desktop is connected; the server relays message to all connected device in the channel; the mobile device then receives the broadcast and parses changes; the mobile device may then interpret the changes and display the changes locally; the user uses the mobile device as input; the mobile device then broadcasts changes to the entire channel to which the mobile device is connected; the server then relays a corresponding message to all connected device in the channel; the desktop webpage receives the broadcast that the mobile device has new input; the desktop then parses this broadcast and displays the input locally) 
Bartlett II in view of McLaughlin and Avni fails to explicitly disclose in response to determining that the user has registered a phone number associated with the secondary device with a browser running on the primary device, the browser configured for receiving the phone number and sending the text message to the secondary device over a sync server that uses the phone number and a randomly generated identifier to establish a private connection for exchanging data between the primary device and the secondary device.
BHANDARKAR teaches a system and a method for obtaining biometric signatures for electronically signing digital documents (BHANDARKAR, ABSTRACT; ¶ [0002]), wherein in response to determining that the user has registered a phone number associated with the secondary device with a browser running on the primary device, the browser configured for receiving the phone number and sending the text message to the secondary device over a sync server that uses the phone number and a randomly generated identifier to establish a private connection for exchanging data between the primary device and the secondary device (BHANDARKAR, FIGS. 1 and 2A-B; ¶¶ [0043]-[0044]: an exemplary user interface 200a of a document viewer 210 presenting both a digital document 220 and a first prompt 230a for electronically signing a signature field 225 of the digital document 220 is displayed on a general computing device 110; when a "Use mobile device" option 235 is selected, a second prompt 230b is displayed for initiating a biometric signature retrieval session, which includes a "Mobile phone number : " electronic contact address field 240 along with a "Use Mobile" submit request button 250; a mobile phone number associated with the mobile computing device 130 is the requested type of electronic contact address for this particular signing workflow; the electronic contact address field 240 can receive, via user input, the intended signatory's electronic contact address 245, here being the mobile phone number associated with the mobile computing device 130; i.e., a browser of Bartlett II with a document viewer 210 running on a general computing device 110 configured for receiving electronic contact address associated with the mobile computing device 130 via the electronic contact address field 240) (BHANDARKAR, 116 and 122 in FIG. 1; ¶¶ [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of FIG. 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address) (BHANDARKAR, ¶ [0058]: the URI generator component 522 can also employ cryptographically-strong and / or randomly-generated strings when generating the unique URI).
Bartlett II in view of McLaughlin and Avni, and BHANDARKAR are analogous art because they are from the same field of endeavor, a system and a method for obtaining biometric signatures for electronically signing digital documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BHANDARKAR to Bartlett II in view of McLaughlin and Avni.  Motivation for doing so would enable any Internet capable general computing device to efficiently obtain a biometric signature from a mobile computing device (e.g., a mobile phone or tablet) to electronically sign a signature field of a digital document provided for display on the general computing device (BHANDARKAR, ¶ [0029]) and also can provide improved security advantages that deter undesirable exposure of biometric signature retrieval sessions by verifying that a particular biometric signature came from a particular electronic contact address (BHANDARKAR, ¶¶ [0060], [0062], and [0074]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin and Avni as applied to Claim 1 above, and further in view of Paden et al. (US 2016/0012392 A1, published on 01/14/2016), hereinafter Paden.

Claim 7
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 1 and further disclose receiving, via the private connection, by the primary device from the secondary device, a  decline signature message in response to a user selection of a  decline button displayed by the secondary device (Bartlett II, FIGS. 2B and 5C; ¶¶ [0078] and [0081]: the collecting device generates an image of a signature pad with “Yes” and “No” buttons 206 to accept or decline the user-generated signature image).
Bartlett II in view of McLaughlin and Avni fails to explicitly disclose receiving a clear signature message in response to a user selection of a clear button.
Paden teaches a method and a system for providing an electronic signature, wherein receiving a clear signature message in response to a user selection of a clear button (Paden, FIG. 6; ¶ [0037]: there are buttons that may be touched on the screen or tablet; a "Clear" button allows the consignee to clear the handwritten signature and sign it again).
Bartlett II in view of McLaughlin and Avni, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic signature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of McLaughlin and Avni.  Motivation for doing so would allow users to clear previous signature and sign it again when the previous signature is wrong or not in satisfaction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin and Avni as applied to Claim 21 above, and further in view of GIBSON et al. (US 2020/0258176 A1, filed on 03/28/2018), hereinafter GIBSON.

Claim 20
Bartlett II in view of McLaughlin and Avni discloses all the information as stated in Claim 21 and further disclose wherein a resulting signature drawn from the data points is  transmitted in real time to conform to a display size of the screen of the computing system as the data points incrementally appear on the display (Bartlett II, ¶¶ [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system) (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; FIG. 1; ¶¶ [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents).
Bartlett II in view of McLaughlin and Avni fails to explicitly disclose wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of the screen of the computing system as the data points incrementally appear on the display.
GIBSON teaches a system and a method for annotating or signing an electronic document (GIBSON, ABSTRACT), wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of the screen of the computing system as the data points incrementally appear on the display (GIBSON, FIGS. 8 and 19A-B; ¶¶ [0243]-[0244] and [0299]: information associated with user input 3116 may be detected and captured by computing device 311 in real-time or near real-time, and transmitted to system 2100; the signature provided by the first signer in the example CAC (Compliance Audit Certificate) in FIG . 8 has been re-sized to fit the “Sign Here” field).
 Bartlett II in view of McLaughlin and Avni, and GIBSON are analogous art because they are from the same field of endeavor, a system and a method for annotating or signing an electronic document.  It is also well known in the art that the computer 101 and the mobile device 102 can have different display size or different display resolution setting (Bartlett II, FIGS. 1B/2B/3B/4B/5C/8B/9C; McLaughlin, FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GIBSON to Bartlett II in view of McLaughlin and Avni.  Motivation for doing so would offer a far less labor intensive process for delivering signature signed documents to a recipient (GIBSON, ¶ [0163]) and provide an appropriate signature size and position in relation to the surrounding context of the electronic document without losing any portion of signature input1 when viewing by another witness on another computer.

Response to Arguments
Applicant’s arguments filed 04/25/2022 with respect to Claims 1-2, 5-7, 15, 17-18, and 20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0321214 A1 to Hickey, published on 11/03/2016, ¶¶ [0037] and [0129].